DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lawrence Laubscher, Jr. on 09/07/2022.
The application has been amended as follows: 

Claims
Claim 1, line 11, delete [[keep]], and in place insert --maintain--.
Claim 11, line 1, delete [[claim 10]], and in place insert --claim 2--.
Claim 11, line 2, delete [[keep]], and in place insert --maintain--.
Claim 11, line 3, delete [[locket]], and in place insert --locked--. 
Claim 11, line 5, before “further operating axis,” insert –said--.

Abstract 
The abstract is to be amended as follows: 
A machining centre ; a subtractive unit slidable parallel to an operating 5axis;; the additive unit comprising a second carriage 

Response to Amendment
Claims 1 and 5 are currently amended. Claims 3, 9-10, and 13-16 have been cancelled. 
In view of the amendments, filed 04/28/2022 and 07/07/2022, the following rejections and objections are withdrawn from the previous Office Action:
Specification and claim objections
Claim rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b)
Rejection of claims 1-5 under 35 U.S.C. 102(a)(1)
Rejection of claims 1-12 under 35 U.S.C. 103

Claim Interpretation
Claim limitations interpreted under 35 U.S.C. 112(f) have been made of record in previous communications.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In amended claim 1, the limitation “a locking assembly arranged to maintain said extrusion unit in a gripped and locked position,” is interpreted under 35 U.S.C. 112(f) to cover the corresponding structure described in the specification and equivalents thereof, as previously set forth for claim 10. 

Allowable Subject Matter
Claims 1-2, 4-8, and 11-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, taken alone or in combination, inter alia, does not teach or fairly suggest a machining center according to claim 1, including a subtractive unit comprising a first carriage that is slidable along an operating axis and a spindle; an additive unit comprising a second carriage that is slidable along said operating axis, an extrusion unit, and a locking assembly arranged to maintain said extrusion unit in a gripped and locked position; said additive unit including a first coupling portion and said subtractive unit including a second coupling portion couplable with said first coupling portion; in one operating step said spindle being removably coupled with said extrusion unit and said subtractive unit adopting a pick-up configuration in which said first coupling portion is coupled with said second coupling portion to connect said subtractive unit to said additive unit to move said additive unit along said operating axis and said locking assembly releasing said extrusion unit from said gripped and locked position.
The closest prior art of Betterman, US 10675813, fails to disclose the subtractive and additive units each comprising their own slidable carriage, the first and second coupling portions, and the additive unit comprising a locking assembly arranged to maintain an extrusion unit in a gripped and locked position and capable of releasing the extrusion unit from the gripped and locked position. It would not have been obvious to one of ordinary skill in the art to modify an additive (or supply) portion of Betterman to have its own carriage, separate from the analogous subtractive portion (tool carrier), i.e., to detach a portion of the support system assembly and mount it on a separate carriage, with associated coupling structure, because there is no teaching to separate these portions of the assembly. Significantly, the additive, or supply, portion of Betterman does not comprise the claimed locking assembly arranged to maintain the extrusion unit in a gripped and locked position and capable of releasing the extrusion unit from the gripped and locked position. In Betterman, the application unit (considered generally analogous to the extrusion unit) is not disclosed as retained on or released from the additive, or supply, portion at any point, therefore the provision of a locking assembly as claimed and interpreted is nonobvious. In Betterman, when the application unit is to be used, it is preferably inserted into the tool holder from a tool magazine which also houses the other post-processing tools. 
Other relevant prior art not previously discussed includes Adair, US 10864674, which fails to disclose the requirements of present claim 1, including the separate slidable carriages and the locking assembly of the additive unit capable of gripping, locking, and releasing the extrusion unit in an operating step.
Furthermore, the amendments overcome the prior rejections due to the requirement in amended claim 1 that the extrusion unit of the additive unit is removably coupled with the spindle of the subtractive unit in the operating step.
Therefore, claims 1-2, 4-8, and 11-12 are allowed.
The claimed invention provides the advantage of simplifying the picking up, moving, and releasing of additive components in a system configured to perform both additive and subtractive machining techniques. The present invention improves on related prior art by providing the functionality associated with the pick-up configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754